DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-37 and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan (US 2017/0127215).
As per claim 21, Khan discloses a system (figures 1-21) with an associated method (figures 22-23) of providing a ride service for a third party (154-156) in response to a ride request (156) from a user ride requestor (152), comprising: 
receiving, by the driver device (54), identification information requestor of a third party rider (86, paragraphs 0038 and  0066); 
receiving, by the driver device, interest information (pickup instruction) comprising: 
a request for assistance by the ride requestor for the third party rider (paragraph 0065); 

receiving, by the driver device, drop-off information (paragraph 0066), and 
transmitting, by the driver device, information upon arrival at a destination to the user ride requestor (paragraphs 0061, 0067, and 0089).
As per claim 22, Khan discloses the identification information includes a visual image of the third party rider (figure 8, paragraph 0058).
As per claim 23, Khan discloses the identification information includes interest information of the third party riders (paragraphs 0012, 0059-0060, 0063, 0065). 
As per claim 24, Khan the real time ride status information includes a speed of a vehicle being used by the driver (paragraphs 0045 and 0078).
As per claim 25, Khan discloses the real time ride status information includes a distance from a destination (paragraphs 0060). 
As per claim 26, Khan discloses the real time ride status information includes an estimated time of arrival at a destination (paragraph 0077, figures 14 and 21).
As per claim 27, Khan discloses the real time ride status information includes a current location of a vehicle being used by the driver (paragraphs 0082, figure 15).
As per claim 28, Khan discloses the real time ride status information is transmitted through a cellular network (38, paragraph 0046, figure 2).
As per claim 29, Khan discloses the real time ride status information is transmitted to the ride requestor (paragraph 0040).

As per claim 31, Khan discloses the real time ride status information is transmitted to the ride requestor (paragraph 0040). 
As per claim 32, transmitting of information includes notifying another device of arrival of the third party rider at a destination (paragraphs 0040, 0067 and 0078).
As per claim 33, Khan discloses the device (54) notified being a device associated with the ride requestor (paragraph 0046, 0067).
As per claim 34, Khan discloses transmitting drop off information includes information about a trusted contact party (Mrs. Wilson, the soccer coach with the phone number (123) 456-7890) at a drop off location (figure 8, paragraph 0066).
As per claim 35, Khan discloses the drop off information includes a physical description of the contact party at a drop off location (paragraph 0066).
As per claim 36, Khan discloses the drop off information includes contact information of the ride requestor (paragraph 0066).
As per claim 37, Khan discloses the drop off information includes an estimated duration (140) of a ride (figures 3-4, paragraph 0060). 
As per claim 39, Khan discloses the drop off information transmitted includes drop off conditions (paragraph 0066).
As per claim 40, Khan discloses the drop off information transmitted includes drop off instructions (paragraphs 0066-0067).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan.
As per claim 38, Khan discloses the instant claimed invention except for the drop off information includes an average speed of the ride.  Since Khan discloses the distance (130) and the estimated duration (140, figures 3-5, paragraph 60), it would have been obvious to a person having ordinary skill in the art at the time the invention was made to know the system as disclosed by Khan configure to know the average speed of the ride starts at the pickup location to the for the final destination by divide the distance to the estimated duration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
November 18, 2021